Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 09/07/2022 have been entered. Claims 1-20 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uehira et al (US 2010/0045901,  of record, ‘901 hereafter).
Regarding claims 1-2 and 4-5, ‘901 discloses a polymerizable liquid crystal compound represented by following formula ([0049]-[0085]):

    PNG
    media_image1.png
    325
    1146
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    344
    496
    media_image2.png
    Greyscale

The formula reads upon instantly claimed formula (1) with L1 and L2 being  alkyl groups Sp1 and Sp2 being single bond, D1 and D2 being –O-, D3 and D4 being single bond, and Ar being Ar-2 and Ar-3 with L4 being a polymerizable group. ‘901 does not expressly set forth that Ar has a Clog P value in the presently claimed range, however, since core structure of liquid crystal compound of ‘901 is identical to the Ar as presently claimed, it is reasonable to expect that the Clog P value of the Ar of ‘901 meets the limitations as presently claimed, in absence of an objective showing to the contrary (See MPEP 2112). Regarding claim 2, ‘901 also discloses that the ring structure can be benzene ring having a substituent including an alkyl group including propyl, isopropyl, butyl, octyl or ethylhexyl; a halogen or other organic groups ([0055]-[0057]), which reads upon formula Ar-2 as claimed. Regarding claims 4 and 5, ‘901 also teaches that -O-CO- can be a linking group to connect mesogen group and a polymerizable group (See compound 78, [0085]).
Regarding claims 7-8, and 10-20, ‘901 also discloses a polymerizable liquid crystal composition containing the polymerizable liquid crystal compound and another polymerizable compound, and an optical anisotropic film formed from the composition, which is applicable to polarizing plate and image display device ([0021]-[[0036], [0111], [0130]).
 Claims 3, 6 and 9 are rejected under 35 U.S.C.103 as obvious over Uehira et al (US 2010/0045901,  of record, ‘901 hereafter) in view of Muramatsu et al (WO 2017057545, English equivalent US 20180201701, ‘701 hereafter is cited in this office action).
Regarding claims 3, 6 and 9, ‘901 teaches all the limitations of claim 1, but ‘901 does not disclose that the polymerizable liquid crystal compound having a core structure being one of Ar-1, Ar-4 or Ar-5. However, ‘701 discloses a polymerizable liquid crystal compound for making an optically anisotropic film having excellent durability ([0006]-[0022]), wherein the polymerizable liquid crystal having a core structure reading upon instantly claimed Ar-1, Ar-2, Ar-4 and Ar-5 ([0052]-[0088]). In light of these teachings, one of ordinary skill in the art would have used the core structures Ar-1, Ar-4 or Ar-5 as presently claimed to replace Ar-2 as in the polymerizable liquid crystal compound of ‘901, to render instantly claimed polymerizable liquid crystal compound, because the substitution of Ar-1, Ar-4 or Ar-5 for Ar-2 yields predictable results of forming an optically anisotropic film with excellent durability (See MPEP 2143 B). Regarding claim 9, ‘901 also discloses a polymerizable liquid crystal composition comprising the polymerizable compound ([0111]-[0119]).

Response to Arguments
Applicant's arguments filed on 09/07/2022 have been fully considered but they are moot in view of the new ground of rejection in light of Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782